Citation Nr: 9927256	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
fracture L1 with residual limitation of movement, deformity 
by x-ray.

2.  Entitlement to a compensable rating for status post 
fracture of the left ring finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to September 
1990.

The veteran filed a claim in September 1990 for service 
connection for a positive TB-tine test and a burst fracture 
vertebrae L2.  This appeal arises from the March 1991 rating 
decision from the Washington, DC Regional Office (RO) that 
granted service connection for status post fracture, L1, with 
residual limitation of motion, with an evaluation of 20 
percent; granted service connection for status post fracture, 
left ring finger, with an evaluation of 0 percent; granted 
service connection for psoriasis, with an evaluation of 0 
percent; granted service connection for a scar, left iliac 
crest, with an evaluation of 0 percent; and denied the 
veteran's claim for service connection for a positive TB tine 
test.  A Notice of Disagreement was filed in April 1991 and a 
Statement of the Case was issued in June 1991.  A substantive 
appeal was filed in June 1991 with a request for a hearing 
before a Member of the Board in Washington, DC.

By rating decision in February 1994, the RO increased the 
evaluation of the veteran's service connected fracture L1 
with residual limitation of motion to 40 percent with an 
additional 10 percent granted for deformity at the fracture 
site.  The combined evaluation was 50 percent.  The 
evaluation for the veteran's service connection psoriasis was 
increased to 30 percent.  The veteran continued his appeal of 
the increased ratings.

By rating decision in September 1998, the RO increased the 
evaluation of the veteran's service connected psoriasis from 
30 percent to 50 percent.  The evaluation of the veteran's 
service connected left iliac crest scar, was increased from 0 
percent to 10 percent.  The veteran indicated in writing in 
October 1998 that this satisfied his appeal as to an 
increased rating for service connected psoriasis and scar. 

In writing in July 1999, the veteran withdrew his appeal 
regarding service connection for a positive TB-tine test.

On July 7, 1999, a hearing was held in Washington, DC, before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1999).

The issue of entitlement to a compensable rating for status 
post fracture of the left ring finger is the subject of the 
Remand decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's fracture L1 with residual limitation of 
movement, deformity by x-ray, is manifested by complaints of 
pain; the current clinical findings do not demonstrate 
functional loss equivalent to ankylosis or pronounced 
intervertebral disc syndrome. 



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for fracture L1 with residual limitation of movement, 
deformity by x-ray, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he sustained 
a fracture of the L1 vertebral body in May 1988.  He had back 
surgery twice.  The first surgery involved decompression and 
fixation of the vertebrae.  The second surgery consisted of 
removal of a plate and screws with posterior iliac crest bone 
grafting.  The veteran maintained neurovascular integrity.  
He had continued persistent low back pain and limitation of 
motion.  He was discharged from service due to this 
disability.  

On a VA examination in November 1990, the veteran walked with 
a normal gait and maintained an erect posture.  Percussion of 
the posterior spinous processes induced a 2+ paraspinal 
muscle spasm without radiculopathy.  There was no scoliosis.  
The range of motion of the lumbar spine at the level of the 
hips, with the veteran standing, was flexion forward to 75 
degrees, extension to 20 degrees, lateral flexion right and 
left to 20 degrees, and rotation right and left to 30 
degrees.  The straight leg raising test was positive, and the 
flexed knee raising test was negative bilaterally.  The 
diagnoses included status post fracture of the L2 vertebra, 
and status post plating of fracture L2 vertebra with bone 
fusion.  

By rating action of March 1991, service connection for status 
post fracture, L1, with residual limitation of motion was 
granted, with an evaluation of 20 percent.  The current 
appeal to the Board arises from this action.

Received in November 1992 was a statement from the veteran's 
spouse indicating that the veteran's back disability limited 
his activities.  

Received in December 1992 was an August 1992 treatment record 
from Prince George's Orthopaedic Associates that indicates 
that the veteran complained of pain in his back.  On 
examination, no tenderness of the spine or musculature of the 
lower back could be detected.  The x-rays showed compression 
fracture of L1 and a residual screw at the pedicle of L2 
vertebra.  In between he had several levels that were fused.  
It was felt that the veteran had pulled ligaments and 
muscles.  

In a June 1993 treatment record from David Dorin, M.D., the 
veteran complained of pain of his lower back.  On 
examination, the range of motion of the lumbar spine was from 
zero to 70 degrees of flexion.  Lateral rotation was zero to 
20 degrees.  Lateral bending was zero to 10 degrees.  There 
was some tenderness in the midline and paravertebral muscles, 
particularly at the levels of T12, L1, and L2.  There was no 
evidence of radiculitis to the lower extremities.  The x-rays 
showed compression fracture at the level of L1 with 50 
percent wedge compression at the anterior aspect of the body.  
The adjacent intervertebral spaces were quite narrow, 
irregular, and incongruent.  There was complete fusion of the 
posterior elements from T12 to L3.  The veteran suffered from 
chronic pain related to his lower back as the result of the 
compression fracture and the fact that there were multiple 
levels fused which decreased his range of motion.  

On a VA examination in May 1993, the veteran complained of 
occasional low back pain.  On examination, there were no 
muscle spasms.  The range of motion was forward flexion to 50 
degrees, backward extension to 15 degrees, bilateral lateral 
flexion to 20 degrees, and bilateral rotation to 30 degrees.  
No objective evidence of pain on motion was noted.  No 
neurological involvement was noted.  The x-rays showed status 
post posterior element fusion L3-L5 and compression fracture 
deformity of L2.  The diagnoses included status post fracture 
L1 by history.  

By rating action of February 1994, the evaluation of the 
veteran's service connection fracture L1 with residual 
limitation of motion was increased to 40 percent with an 
additional 10 percent granted for deformity at the fracture 
site, with a combined evaluation of 50 percent. 

Received in January 1994 was a July 1991 record from Mark H. 
Pillor, M.D., indicating that the veteran was seen for an 
unemployment physical examination.  The examination of the 
back showed flexion to 30 degrees.  The impression included 
low back syndrome.  

A treatment report from March 1994 from Guy W. Gargour, M.D., 
indicates that the veteran had good range of motion of the 
spine.  The veteran denied any difficulty emptying his 
bladder, but he did report poor erections.  Neurologic 
examination of the lower extremities showed strength to be 
5/5.  There was no sensory loss.  Deep tendon reflexes were 
slightly hyperactive, but he did not have abnormal plantar 
reflexes.  The impression included successful thoracolumbar 
fusion with mild neurological deficit.  It was noted that the 
veteran's neurologic deficit was grossly due to a conus 
injury manifested by poor erections and "some difficulty 
with urination."  He was seeing a urologist for these 
complaints.  Additionally, the veteran's gait was slightly 
clumsy, but he was able to walk unassisted and to play golf.

A June 1995 treatment record from Dr. Dorin indicates that 
the veteran was seen with complaints of acute pain in the 
lower back with radiation to the right side.  On examination, 
there was tenderness in the lower segment of the lumbar spine 
toward the paravertebral muscle on the right side.  The range 
of motion of the lower back was limited to about 50 degrees 
of flexion.  Lateral rotation was to 20 degrees.  There was 
no evidence of radiculitis of the lower extremities.  
Reflexes of the patellar and Achilles tendons were 3+.  The 
strength of the quadriceps and hamstrings as well as the 
dorsiflexion of the toes was normal.  The impression included 
that the veteran's symptoms were related to discogenic type 
pain as the result of increased motion just above and below 
the area of the fusion.  

Another record from June 1995 from Dr. Dorin indicates that 
the veteran complained of pain of the paravertebral muscle of 
the back at the level of T12-L1 on the right.  The pain 
bothered him with motion.  It was believed that the veteran's 
symptoms were related to increased stress of the 
intervertebral space and facet joints between L3 and L4.  

A record from July 1995 from Dr. Dorin indicates that the 
veteran complained of intermittent episodes of pain around 
the right flank.  There had been occasional radiation into 
the right buttock and thigh.  On examination there was no 
paravertebral muscle spasm.  The ranges of motion of the 
trunk, which were all asymptomatic, were to 30 degrees of 
flexion, 20 degrees of extension and 10 degrees of side 
bending.  Motor and neurological examinations throughout both 
lower extremities were completely within normal limits.  It 
was not thought that the veteran's complaints were from the 
prior compression fracture of L2, in the presence of a solid 
fusion, it was expected that the symptoms could be 
originating from the disc just below the fusion mass between 
L4 and L5. 

A record from September 1995 from Dr. Dorin shows that the 
veteran was seen with complaints of pain in the lower back on 
the right side with radiation to the right lower extremity.  
The range of motion of the lower back was limited with 
flexion and lateral rotation.  The straight leg raising was 
to about 70 degrees with tightness of the hamstrings but no 
evidence of radiculitis.  The reflexes of the patellar and 
Achilles tendons were 3+.  The strength of the quadriceps and 
hamstrings was otherwise satisfactory.  It was noted that the 
veteran had an exacerbation of the pain in the lower back.  
This was believed to be related to an irritation of the nerve 
root.  

Received in July 1996 was a treatment record from John F. 
Wolski, M.D., from April 1993 that shows that the veteran was 
seen for disabilities other than a low back disability.  The 
veteran noted that his back pain was now gone.  

In a statement in August 1996, the veteran's employer 
indicated that the veteran called in sick one day in 
September 1995 with complaints of excruciating back pain.  

Associated with the file was a June 1996 treatment record 
from Dr. Dorin that indicates that the veteran was seen with 
complaints to include low back pain.  

A record from September 1996 from Dr. Dorin shows that the 
veteran was seen with complaints of low back pain, toward the 
left side.  The range of motion was 0 to 50 degrees of 
flexion, lateral rotation to 10 degrees, and lateral bending 
to 10 degrees.  He had local pain and tenderness with 
percussion over the middle and lower segment of the lumbar 
spine.  The straight leg raising showed some tightness of the 
hamstrings and the reflexes of the patellar and Achilles 
tendon were 2+.  The veteran continued to be symptomatic off 
and on.  He did have some symptoms of radiculitis 
occasionally with pain toward the buttocks.  

On a VA examination in January 1998, the veteran complained 
of missing approximately 15 days of work in the last 12 
months due to his low back disability.  His back pain would 
start on the right and spread across his back with muscle 
spasms and down the lateral and anterior aspect of the right 
thigh.  On examination, the range of motion of the back was 
lateral rotation 60 degrees to the left, 65 degrees to the 
right, lateral flexion 13 degrees to the left, 16 degrees to 
the right with no motion in the lumbosacral spine secondary 
to fusion.  Extension of the lumbodorsal area was to 0 
degrees, and flexion was to 48 degrees.  The neurological 
examination showed that gait and station were normal.  There 
was no Romberg.  Deep tendon reflexes were brisk in all 
extremities.  There was no sensory deficit as measured by 
vibration, light touch, and pin prick.  The veteran was able 
to perform heel walking, toe walking, hop on one foot, and 
deep knee bend with recovery exhibiting no difficulty doing 
these tests.  The diagnoses included establish diagnosis of 
compression fracture body of L1 (possibly L2) in motor 
vehicle accident; history of spinal fusion, supported by 
plates which were later removed; veteran related symptoms of 
acute low back strain occurring approximately three times per 
year relieved by bed rest and muscle relaxants; reduced range 
of motion of the lumbosacral pine secondary to spinal fusion; 
and there was no evidence of sensory loss in the lower 
extremities or sciatic nerve root irritation.

A treatment record from Dr. Dorin from early June 1999 shows 
that the veteran was seen with complaints to include pain of 
the lumbar spine.  The examination revealed pain and 
tenderness in the lumbar spine.  The veteran walked very 
slowly.  The range of motion was limited to 30 degrees of 
flexion.  Lateral rotation was to 20 degrees, and lateral 
bending was to 10 degrees.  The x-rays showed fusion at 
several levels of the lumbar spine.  There was a retained 
broken screw at the L3 level, and there was an exacerbated 
lordosis of the lumbar spine.  The veteran had a significant 
impairment of the lumbar spine  

In a later report from June 1999, Dr. Dorin noted that the 
veteran was examined in early June 1999 and had significant 
limitation of motion of the lumbar spine.  X-rays showed a 
retained broken screw at the level of L3, and exacerbated 
lordosis of the lumbar spine, and effusion at multiple 
vertebral bodies.    

A July 1999 report from Daniel W. Robinson, D.C., showed that 
the veteran complained of lumbar pain that affected both 
sides of his low back and was accompanied by stiffness.  The 
intensity was described as moderate to severe.  On 
examination, there was a mild muscle spasm of the left lower 
lumbar region.  Palpation indicated that the left lower 
lumbar region was edematous.  Muscular trigger points were 
found in the right lower lumbar region.  During palpation, 
the right upper lumbar region revealed tenderness.  Palpation 
on the lumbar spine indicated abnormal position and/or motion 
of the structures.  The osseous structures were palpated, and 
it was apparent the L3 and L4 were in an abnormal position 
and/or moved in an aberrant fashion.  He received 
chiropractic treatment.  

In a July 1999 report, Dr. Gargour indicated that the veteran 
was seen for a neurosurgical consultation.  He complained of 
pain in the back radiating to he right lower extremity.  This 
was associated with numbness over the right calf and foot.  
On examination, the veteran was able to ambulate with a 
slightly stepping gait.  Deep percussion of the spine was not 
associated with any major pain.  His range of motion was 
about 50 percent to 60 percent of the expected range in 
flexion and extension.  The neurological examination of the 
lower extremities revealed a weakness of hip flexors (3-4/5).  
Knee extensors and foot plantar and dorsiflexors were within 
normal limits.  Deep tendon reflexes were slightly 
hyperactive in the knees and ankles, but without clonus or 
abnormal plantar reflexes.  Sensory examination to touch and 
pinprick was within normal limits.  The examiner noted that 
the veteran had range of motion difficulties and a stepping 
gait, due to weakness of the muscles enervated by the L2 
nerve root.  The veteran was queried about neurological 
symptoms affecting his bladder or sex functions.  These were 
being evaluated independently.  The veteran stated that they 
had gotten better and were not disabling at this point.

At the July 1999 Board hearing, the veteran testified that he 
suffered pain on a daily basis due to his low back 
disability.  The pain would radiate into his right leg.  
Additionally, he had numbness of the leg.  He occasionally 
had numbness of right arm.  He had muscle spasms 
periodically.  The veteran indicated that he missed about 
three weeks of work in the last year due to his low back 
disability.  His activities were restricted due to his low 
back disability.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating, and that this distinction may be 
important in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying Notice of 
Disagreement (NOD) and whether VA has issued a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC).  
The Court also held that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in March 1991, service connection was 
awarded for status post fracture, L1, with residual 
limitation of motion; a 20 percent rating was assigned from 
September 1990 under Diagnostic Codes (DC) 5285-5292 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  By 
rating action in February 1994, the evaluation of the 
veteran's service connected fracture L1 with residual 
limitation of movement was increased to 40 percent under DC 
5292.  An additional 10 percent was added for deformity at 
the fracture site under DC 5285 with a combined evaluation of 
50 percent, effective from the grant of service connection.  

Under Diagnostic Code 5292, a 40 percent rating is assigned 
for severe limitation of motion of the lumbar spine.  A 40 
percent disability rating is the maximum allowable under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).  

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra, a 60 percent rating may be assigned for fracture of 
the vertebra without cord involvement; abnormal mobility 
requiring neck brace (jury mast); a 100 rating may be 
assigned for cord involvement, bedridden, or requiring long 
leg braces, consider special monthly compensation; with 
lesser involvement rated for limited motion, nerve paralysis.  
In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Note:  both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1998). 

The veteran's back disability may also be rated under other 
criteria.  For example, under Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine merits a 40 percent rating, 
while a 50 percent rating is assignable for unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998). 

Under Diagnostic Code 5293, a 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

Under Diagnostic Code 5295, a 40 percent rating may be 
assigned where there is listing of whole spine to opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
a joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent disability rating is the maximum 
allowable under this Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

The record does not support the veteran's claim for a rating 
in excess of 50 percent, from the initial grant of service 
connection, as there is no evidence of cord involvement of 
the vertebrae, unfavorable ankylosis of the lumbar spine, or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  There 
is neither evidence nor contention that the veteran suffers 
from unfavorable ankylosis of the lumbar spine.  The veteran 
does have motion of the spine, even though it is limited.  

The veteran has complained of neurological symptoms regarding 
his low back disability.  On the January 1998 VA examination, 
the neurological examination showed that gait and station 
were normal.  There was no Romberg.  Deep tendon reflexes 
were brisk in all extremities.  There was no sensory deficit 
as measured by vibration, light touch, and pin prick.  The 
veteran was able to perform heel walking, toe walking, hop on 
one foot, and deep knee bend with recovery exhibiting no 
difficulty to these tests.  There was no evidence of sensory 
loss in the lower extremities or sciatic nerve root 
irritation.  The July 1999 report from Dr. Gargour indicated 
that the veteran had a stepping gait, due to weakness of the 
muscles enervated by the L2 nerve root.  He reported that 
deep tendon reflexes, while slightly hyperactive in the knees 
and ankles, was without clonus or abnormal plantar reflexes.  
Sensation was normal.  A rating of 60 percent for 
intervertebral disc syndrome requires that the attacks be of 
such severity that there is little intermittent relief.  
However, at the Board hearing, the veteran described the 
radiating pain as not lasting more than 10 minutes.  Moreover 
Dr. Gargour did not note any abnormal reflexes or sensory 
abnormalities.  As such, a rating of 60 percent which 
contemplates a pronounced neurological disability is not 
assignable.  Therefore, the preponderance of the evidence is 
against the veteran's claim.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and concludes that as the veteran is 
rated the maximum under DC 5292 for limitation of motion of 
the lumbar spine and there are no complaints or findings of 
ankylosis, the DeLuca requirements are satisfied. 


ORDER

Entitlement to a rating in excess of 50 percent for fracture 
L1 with residual limitation of movement, deformity by x-ray 
is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable rating for service connected status post fracture 
of the left ring finger. 

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination.  The 
duty to assist a veteran as provided for in 38 U.S.C.A. 
§ 5107(a) has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App.  121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Thus, a current VA 
examination should be afforded, and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records.  

Additionally, the examination should address the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  Therefore, the 
veteran should be afforded an orthopedic examination to 
address the DeLuca requirements.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
residuals of a fracture of the left ring 
finger since service.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected fracture of the left ring 
finger.  The veteran should be notified 
of the potential consequences should he 
fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should indicate whether 
there is limitation of motion or 
ankylosis of either the 
metacarpophalangeal and proximal 
interphalangeal joint of the left ring 
finger.  If there is ankylosis, it should 
be noted whether each of the joints is in 
extension or in extreme flexion.  If 
there is limitation of motion, it should 
be noted whether motion is possible to 
within two inches (5.1 cms.) of the 
median transverse fold of the palm.   The 
examiner should be asked to determine 
whether the left ring finger exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss in 
degrees or ankylosis (favorable or 
unfavorable) due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left ring finger is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss (express 
in degrees) or ankylosis (favorable or 
unfavorable) due to pain on use or during 
flare-ups.  If the examiner is unable to 
make any determination, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  In addition, the 
notice to the veteran informing him of 
the consequences for any failure to 
appear for the examination should be made 
a part of the claims folder.  
Consideration should also be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

